14.81



           OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                               AUSTIN




Honorabla EontarCarrieon, Jr., Dire&or
Mpartmant or Pub110 Saratf
Camp Mabry
Austin, Tuaa
Dear Slrl




0r Haroh 4, 194
to tho     raot the
rreritos     and ana
                                        0rri0Or6      an&
                                      6 a8 pro+fdod
                                      1~Statutea, fou
                                 r oonddrration.   Wk
                                 ut   ror   aonvrnionir


                          ,aDepartment ot PUblIe
                           allow ropreesntatlrsa
                        ereste pparronalaoaoss to

              “2. May th,aDo,partmant
                                    :of Pub110
       safety refiwe  to rurnish~osrtitiid 6opiet1
       or aooidant reports to rlvate indirlUaal8
       or   ri3-m rspueatiry euaiiaartiflab aopiaa?
                                                              1.82


Honorable Homer Garrison, Jr., page 2


          "3. Mar the Departmmt of Public
     sarety reruse iurormationsiren on any
     individualaccident report to private
     pert30naor rim   r8queating eu0h inrom-
     tlon?
          "4. Are osrtffied copies or accident
     reports subject to subpoena by justice
     courts end oourta of higher denominatlon?~

MAY TBE DEPARTMEBT OF PUBLIC SAFETY REFUSE TO ALLOW
REPRESEWTATI’VESOF PRIYATE INTERESTS PERSONAL ACCESS
TO ACCIDENT REPORT FILES?
              Although 8om4 courts have held that In this
country    every person is entitled to the right of free
a00488 to, and pub110 lnapeotion of, pub110 reoords,
without any ahoring or epsolal lntereste,Burton va.
Tuite (Xich. 1899) U R. W. 282, 7 L. R. A. 73, other
jurisdlotlons     hare adopted the rule that a person seek-
ing aocess to au& reoords muet have an Interest In the
reoord or paper or whfoh inapeotion ie sought, and that
the lxwpeotionmuat be ror a legitimate purpose. ~xoise
~l~salon or CltronnellaYE. State (Ala. 1912) 60 so.
        In the case or Palaoioa, et al., ~‘8.Corbett, et
al.‘(Cir. App. or Teal.1915) 172 S. ,w.777, writ or
error refused by the Supreme Court ~oiTexas, the aourt
rollowed the latter nentloned ml4 and atfirmed the de-
cision of the lower oourt whloh granted a writ of man-
danu8 oommandlng several oonnty ofilcem to permit the
plalntlrrsor their auditora to lnspeot and audit all
oountf records under their oontrol, and to obtain such
extraots,copiee and data therefrom as thef might de-
sire. The ootirt,In holding that the right of inepeo-
tion wea a quallrledright, in part statsd:
          “There being no dealslone of our own
     oourte upon thla matter, 80 rar as we hare
     bean able to aeaertaln,‘we have had re-
     course to the deolslona or ,theoourta or
     other oomtaon-lawetatea,:,‘and
                                  oonolude
     that the opinion or thr Supraae Court or
     Tehneaaee, in the ease of Stats ex rel.
     Welford v. Williama, 110 Ten% 549, 75
S.W. 948, 6l,.L.R. A. 435, constitutea
     the best stateaent of the rules oi law
     which should b& applied to this oharaoter
     of oaae. We quote from said opinion a6
     rolionrs:
                                                           183


Eouorablr Eoaer Garrison, Jr;, paga 3


          **In theory the right or exmiua-
    tion is absolute, but in praotloe it ia
    at last only a matter of disaietion, be-
    aaum suoh application ie likely at any
    tin8 to be refused on the pet of the
    ouetodlan of the books and papers Bought
    to be am&mined,au6 than th4 right muat
    be forced by maudamu&i,and this writ la
    not Of abaoluto right, but merelY or dfs-
    oretion, to be awarded only in a proper
    oaae; the iaots olained as authorizlug
    Its lasuanoa to br judgrd or in 4rarY oaae
    bY the oourt, and th4 nit to ba awarded
    or withheld upon a oonaidaratlon  or all
    the ,o%rauW&anOeaprrsented. So, while
    the Clght Is, in theorf, absolute, Yet
    it is in praotioe 80 limited by the remedy
    neossaazy ror.it.tsrnroraem4utaa..thatit
    ban be dsuo+inated only a ~quallrled
    right..**
          In the light of this cam, ,if the aaaidrnt
reports in quratlon aia snotr~eoret ‘andoourld~tial,
but on the othir hand are of a public nature, It wOuld
84a.uthat prirato peraoru (OX their dulf appolnt4d
rapresentatlrrr)would have~a right to lu8peot auah
of the report6 as they might ehow an intare#t lun;
          In the oaae of Paople ax rel.~St&netront.
Earnrtt, State Oomml88ioner 0r the Bureau or ,*tor
Behlolss (Sup.;Gt.'ofp4w York,,l927) 226 f. Y. f&p.
338; affirmad by the Appellate Dltlslon, 1928, 230
Ii.Y. E&p. ~28;affQuu46 by the Court of A peals or
pew York (Meaorandum D4alsion).164 N. E. Boa tha
raota show that perpone involved in antomobLie
aooldant~ in the Btate~of Xew York were requlr&    by
etatote to aend aoaltdgnt &&mXta to .the Coaaiasioner,-’
or Motor Vehiolss, and these raportr war4 made ,apon
form prepared by the.CommissioaOr.Xdward 6. gtenstrom
was killed in an,~+utcimobileaeafdant, and his wire, a8
adslnlstratrlx,haa ooamenoed an aotion to rasorar
daaages ror the death ,or her,intestate. She .requeatrd
copies of the acclbent reports;,~but~tka Corairmionerre-
rues6 to furnish tham on the ‘groU848 that they wera
treated as conrldentlal,'~4~4filed solely ,iortho .QB~
of the Comaisaionerin preparing statistic8 and &mar-
talning the oauae of aoaldeata,‘~and for providing ip-
HonorableHomer Ckrrlaon, Jr., pagr 4


formation to enable the Motor Pehlcl4 Departmentto oontrol
the aooldent problem. Xra. StsnatrOm tiled this mendamua
proaeadlng,direotlng the Uoarolaaloner to furnlah her with
oopl4a of the reports. Tbr Supreme Court laauod the men-
damus dlreating the Commlaalonerto permit the relator, or
her ~attorney,to lnapeot a&l the reports In hla paea4aalon
regarding taia aortain a8tOPaabih aco1dent, and the daalalon
waa arrlnaed ln'both the &p&late Mvlalon and thr Court
0r Appeala~ormw York.
          The court held~that three mporte were auah
publlo reoorda aa ward aubjrot to lnapeotionbr pareone
hating an lnt6reat theroln.,and stat&d that suoh-an in-
apeotion would promote the publio laterart an(Lnot br
d4trimenbl t&It. we quote rrom portions or that opinion
as r0ii0mt
         lX take the rub    to bs In rrlatlon to
    auoh raodrda and doaumenta, ~althonghon
    rile ilth a pub110 offfeat   pursuant to
    statute; that they o@ght not to .$aindla-
    arlmlnatalyaubjeot to inrpeotlon. Howover,,
    any parson who has an i8tS~eSt ln stitch x4-.
    cord or docaPe& should ordlnar1lJbe per-
    mitted to inapeet it, 8nlea8 Its inepaOtfOn
    wou~ou,",v"oua'"be, drtrl~ex+alto pabllu
            . :.wa dirriatf     f6 to determine
    what aonatltutaaa mfflilant interest
    or an untlmel~ and ipapropcrr olraonstanor :
    ror inapeotlon.


         0. . . . . . . . I do not hold that
    these raporta are open generally for in-
    apeotlon to tha publip, but only to audh
    persona who satablleh a proper Intorest
    therein, and'tha barean-eeh undo8btedly
    roneulete a proosduro by whloh eeoh appli-
    oaat ror inapmdtl,ok.x&&lbe raqulred to
    prove his lntbrstitaid right or lnapotion,
    and that permltte~~in'proper 04~66 08lf
    under reasonable regulation and a&zol.*
RonorablsHomer DBrrIaon, Jr., page 5



           Aoaordlbgto the abort authorltlsa,and alnoe
theaa aooldant raparts ar4 of a publio.natUM   baoauas
they are raqulred bJ law tombe *kapta ant%iil4d by the
me attaent 0r RlbliO saretr {seutlon8-C. SIlb4ltlslon
d     and Seotlon l2, Artidle 6687a, Yernon’e Texae Clwl&
St&tea) It la tha opinion or this D4partmrnt that
prltate persona (or theirduly appuiiated  r4pr4rantatltes)
who show that th4r hare an..lntmraat ln aertaln of these
reports, ar'centitled to inapaat~auahraporta, .aqbj&
to rtraao!iaUr regulati0naadopt46 by Pourd4partment.
Ae to what alght~oonatlt.uta~a sufficiuatintoMat   (an-
titling a parson to aaa thgm rdporta) in lagh lmtanaa,
we are unable to say; each aaar; ln thla oonneotlon.,
must depina upon lt.ap3rtiaular raata.
XAY~THE DRPARTMRWpOF RlEaIC SAl'RTTI$PWSRTOXIRWISB
CEM'IFIEDGOPIIRIOF.ACCCID$RTREPORTS TOpRSVATlC It?-.
DIVILXIALSOBFI~SRRQWBSTIWC~SRGRGERTIPIED COPES?




          In ooun4atloa wlth.th4~84~tw0   qu4atlona,wa
ass-4 that.Pou:~refer.to the,&tf    or issuing oertlr~.ad.
ooplea or furnlahinglnltormatl0n~  barora aq aatual liti-
gation la pending, and ta5a assumptionwill b4 the-baala
for our answ4ra to these qasSCloti.
          60 rar aa w4 bav4 found, thsra la no oonm0n
law duty whloh rrouldrequire public cb.floiala to Frraue
asrtlrlsd aopiaa or their rsaorda rarrel~ upon applloa-
tlon being made ror nuoh r40ord; nor ~hatewe found any
statute ln Texas whloh ~~allea
                             It ths datf oi all pub110
oitlolal6to furnish oertli+ad ooplsa or thelrrsoorda
mer4lW wh4n a8oh'applicatioala made. There are apeoial
atatuteawhlah raqulre asrtaln offlalaI8 to furnlah 4er-
tlflad coplss or reoorda ln thrlr orflae when ~applloatlon
la aade, Artlola~3722, Vernon'8 Retlard Civil Statutes,
1925; how4wer, none 0i thaae statutes plaoe au4h.a duty
upon the Dapartaat 0$ Pub110 Welfare. Art1014 W3
(A), Vernonwe R4vla46 Oiril Statutea,~aefa  oqt th4 dutlea
of the Publia SsfetJ Comlssion, and Subdlvlslon (3) pro-
rides!
                                                                        1.86


Honorable Hoaer Cerrlson; g‘r.gpega 6


               Vha Commission ahal eetabllah
         end make pabSle procl'ametldnof all
         rclao end rsgaletlona ior the condaot
         of the work OS the Departpantea mey
         be deemed nsoeseery end errmey not be
         lnconeletent with the prorl111onsof
         thl8 Aat or ot the lewr or the State.*
          Tham stetutaa .thenoredtg the oiiiee of
Dirsotor of the Depertiat of Pub110 Seietyand Mlole
&Al3 (6), Yernon~*a  Civil Statutaa dsflnri hia olar8
end dntlrs. .Subdlrislon   (2) of A&ale  W3   (6P pro-
ride8     in part;
              “.     . . . . . . .end make eueh rules
         end ~regaletlons,,
                          sub jaot to,the epprctal
         of thr aoicml?rrlon;
                            B'Shre d?,cmedneoessery
         ror the control or thr 'DepertmatFW
          ibstralng tht tharr .Sa no petilhg 12tfgetion
which would Involve dny dt the'eu~cid~~t~~portr,.here~
rrrerreb'to,.It-I* ~otir;opiqlonBhdt %htiWpsrkent'of
Publfc     Safety,    in   the .~ae~ofae~’OS lte   smnd   di8otitiQn,
oould by complylq with Artloles~~3 (4) i4U.4l.3 (6),
aupre, adopt eaoh rules end.ragulat,lonsthat would for-.
bid the Ieerrance
               .:of~nertlilmd
                      .L      oop$qr o$ t@e?e faporta.
          Although ~the:ebov+disdo8~ionrefers fo her-
tlfled doplas, It l8~'atlr,opUfon"thetthe 11em0ree~onr
and conalasionsair applfceble  t+ the duty of fu?rnl~-
ing lnfo&natlonoontelnad-insuch reperts.
AHE CERTIFIEDCCPIBB OFACCIDER'P R&OR'& SURJECFTC
SIBFOEW~BT JUSTICB COUR% ARD COURTS OF EJ3HlSR
DBBOmATIOH?
          Article 462, fernon* Code or Crlmlnel Pro-
cedure, 1923,  provides :
              %abpoen@ moaa Tymm., If 'a wItno
         hate IQ hle-caaaesslon my lns.tmt           Dry
         yMQf,   or o'thgk  thing
                          ,..       ~desliad   es.sil4ence,
         the au poena;~:rsy ~o-,eoi-ty ,xiu&? brldence-and
         direct that .the'witnersbring tha si3ma
         with hirnand prodaae lt~'lncOurti*
                                                           187'



Honorable Homer t3arrlson.Jr.. page 7


          This atetute la eppllaable to orlalnal oeaea.
In Texas there la no spealflo prwlsion for euah rub-
poenea in civil oeaea, but they aey be leeued to oom-
pel the production of booke and paper0 which are m&aria1
evidence for the party dswmdlmg them. See the oeaa of
Stookuellte. Snyder (Ct. of Uir. App. of Tex. 1932)
51 S. W. (24) 812. where the oourt aeldr
         a. . . Plelntlti ten elwaya issue e
    subpoena duoea teoum where the crldenor
    is within the jurlsdlotlonof the oourt,
    es wee the oeae here, or aen give notloa
    to produos end offer eseondery srldence.
    . . . .n
See el.aothe aase or Slmon '1.Ash (Ct. of Civil Appeals
of Texas. 1892) 20 8. 1. 719, rhsre'lt wee statedr
         ". . . But even third pernon6, who
    bre ln their poemeaion booka or paper8
    in whloh one ot the partlee hem en lntrrest,
    mey be compelld t.oproducb tha; and by
    *lntarfmt*,as tha mr4 is here used, we
    understandthat, if the doearents are
    material eridanoe ior the party demanding
    them, mmh party hes an lutaremt in them,
    end their produdlon my be compelledby
    either bill of discoveryor by subpoena
    duos6 tsoum. 3 Ckresnl.BT. I 305. . . .w
          By rirtoe of the above authorities,it ir
the opinion or this Department that oertlrlad aoples
of these eocldrnt reparta are aobjaot to e eubpoena
duoee tecum by the coarte of this State, inaludlng'
the justtioeof the peeaa courts, as well a6 the dls-
triat and aounty oourta, Article 2&W, Vermn*a Re-
rlasd Civil Statutes, 1925, aubjeot to the followlag
conditionsand limitations:
          1. The evidence whioh the wltnsse la re-
quired to produce auat be within the jorlsdlotloa
of the aourt. Stookwsll ~8. Snyder, supre.
              In a olrll suit the subpoena oenixot
be issued t; EIcounty other then that in whleh th*
trial oourt sits. ~ayles t~.,,B$edley and Meteelf
Coolpany,92 Tsx. 406, 49 S. @. %9.
                                                                    188


Honorable Homer Gerrlaon, Jr., pegs 8


          3. A subpoena duoes teeum must give a
reaaoneblsaocurate descriptionof the papers wentad,
either by data, title, eubstanoe or the subject matter
to which they relate. RX perte Gould, 132 s. w. 364,
31 I,.R. A., New Sarlos, 835.
          However, there 1~8no lsgel prohibition
preventing or prohibiting the taking of depositlone
0r the oifloara, agantn, servants end employaaaOS
the Dapartmaat or Public Safety regarding the above
mentioned eooldent reports, provided, of couraa, said
depositionaare taken and obte~inedIn the menner and
&a;m~;lanoe wlth the law oontrolllngand governing
        .
                            Yop1'8+ery truly:
                       ATTORRlKOBNERAL OFTEXAS




                                                        0
                                                         APPROVED
                                                          OPlNlON
                                                         OOMMIITEL

                                                         4eP